    EXHIBIT 10.17

 

Satisfaction: The debt secured by this Deed of Trust together with the note(s)
or other obligations secured thereby have been satisfied in full.

This the              day of              ,      .

 

FOR REGISTRATION REGISTER OF DEEDS

JENNIFER LEGGETT WHITEHURST

BEAUFORT COUNTY, NC

2003 Jul 17 11:26 24 AM

BK 1339 Pg 948-956 Fee $35.00

INSTRUMENT #2003006658

Signed: Brunswick Corporation    

By:

--------------------------------------------------------------------------------

  Recording Time, Book and Page

Name:

--------------------------------------------------------------------------------

   

Title:

--------------------------------------------------------------------------------

   

 

Tax Lot No.                                                          Parcel
Identifier No.                                                      Verified
By                                                  County on the
                         day of                                 ,
                        . by                                      
                                        
                                        
                                        
                                        
                                                       

 

                                                                               
                                        
                                        
                                        
                                                            

Mail to:    Ami G. Scott    Prepared by:    Ami G. Scott      Mayer, Brown, Rowe
& Maw LLP         Mayer, Brown, Rowe & Maw LLP      190 S. LaSalle Street     
   190 S. LaSalle Street      Chicago, IL 60603         Chicago, IL 60603

 

North Carolina Deed of Trust

 

This Deed of Trust made as of this 17th day of July, 2003 by and between:

 

Grantor   Trustee   Beneficiary Fountain Powerboats, Inc.   PRLAP, Inc.  
Brunswick Corporation, a Delaware Address:   Address:   corporation with its
principal office in c/o Fountain Powerboat Industries, Inc.   Portfolio Admin.  
Lake Forest, Lake County, Illinois. PO Drawer 457   1400 Best Plaza Drive  
Address: 1 North Field Court Wichard’s Beach Road   P. O. Box 26865   Lake
Forest, Illinois 60045-4811 Washington, NC 27889   Richmond, VA 23227  
Attention: General Counsel Attention: Reginald M. Fountain, Jr.   VA2-410-02-01
   

 

Enter in appropriate block for each party: name, address, and if appropriate,
character of entity; e.g. corporation or partnership.

 

The terms Grantor, Borrower, Trustee and Beneficiary as used herein shall
include said parties, their heirs, successors and assigns, and shall include
singular, plural, masculine, feminine or neuter as required by context. The
terms Grantor and Borrower shall have the same meaning.

 

Witness, That Whereas, Grantor is or may become obligated to Beneficiary in the
principal sum of up to Eighteen Million Dollars ($18,000,000) as a result of
certain payments which may be made by Beneficiary under a Guaranty dated as of
the date hereof (the “Guaranty”) issued by Beneficiary to Bank of America, N.A.
(the “Bank”) and/or as a result of the purchase by Beneficiary of certain loans
made to Borrower pursuant to a Contingent Purchase Agreement dated as of the
date hereof (the “Purchase Agreement”) between Beneficiary and the Bank. All of
the obligations of Grantor described above, together with all modifications,
extensions, renewals or replacements thereof, are referred to as the
“Obligation”).

 

Now Therefore, for valuable consideration, receipt of which is hereby
acknowledged, and as security for the payment of the Obligation, together with
interest thereon and any other amount payable in connection therewith, Grantor
has bargained, sold, given, granted and conveyed and does by these presents
bargain, sell, give, grant and convey to said Trustee, Trustee’s heirs,
successors, and assigns, the parcel(s) of land (the “Land”) situated in
Chocowinity Township, County of Beaufort, State of North Carolina, more
particularly described as follows:

 

See Exhibit A attached hereto and incorporated herein by reference.

 

EXHIBIT A

 

(Fountain Powerboats Property)

 

TRACT I:

 

All that certain tract or parcel of land lying and being situate in Chocowinity
Township, Beaufort County, North Carolina, and being more particularly described
as follows:

 

Beginning at a point in the southern right-of-way line of NCSR 1166 (Whichard’s
Beach Road—60 ft. right-of-way); said point being located the following courses
and distances from a concrete monument located at the southeasterly corner of
the subdivision known as Harbor Estates, as shown on a plat thereof recorded in
Plat Cabinet A, Slide 113A in the office of the Register of Deeds of Beaufort
County, North Carolina (said concrete monument also being the southwesterly
corner of Tract II described below): South 35° 52’ 54” East 62.93 feet to a
point; thence South 36° 20’ 33” West 30.61 feet to a point; thence South 64° 01’
09” East 16.66 feet to the point of beginning. THENCE FROM SAID POINT OF
BEGINNING SO LOCATED, along and with the southern right-of-way line of NCSR 1166
South 64° 01’ 03” East 132.39 feet to a point; thence along and with the
southern right-of-way line of NCSR 1166 the following courses and distances:
South 64 00’ 52” East 49.07 feet to a point; thence South 64 01’ 18” East 50.66
feet to a point; thence South 64 01’ 12” East 220.27 feet to a point; thence
South 64 01’ 09” East 45.61 feet to a point; thence in a southeastern direction
along a curve to the right having a chord bearing and distance of South 57 55’
13” East 341.99 feet to a point; thence South 51 52’ 17” East 22.40 feet to a
point; thence South 51 52’ 17” East 300.00 feet to a point; thence leaving NCSR
1166 South 38 00’ 08” West 140.26 feet to a point; thence South 51 52’ 37” East
31.00 feet to a point; thence South 51 52’ 19” East 131.00 feet to a point;
thence South 38 00’ 08” West 50.00 feet to a point; thence North 51 59’ 55” West
21.00 feet to a point; thence South 37 59’ 26” West 137.56 feet to a point;
thence South 52 57’ 27” East 107.66 feet to a point; thence South 35 48’ 31”
West 49.16 feet to a point; thence South 37 39’ 39” West 149.73 feet to a point;
thence South 37 39’ 39” West 18.38 feet to a point in a ditch; thence along and
with said ditch the following courses and distances: North 56 10’ 32” West
114.97 feet to a point; thence North 57 56’ 27” West 120.08 feet to a point;
thence North 59 09’ 12” West 105.20 feet to a point; thence North 57 02’ 11”
West 105.33 feet to a point; thence North 64 27’ 40” West 506.54 feet to a
point; thence North 56° 33’ 24” West 99.24 feet to a point; thence North 48 59’
54” West 220.23 feet to a point; thence North 47 02’ 51” West 145.55 feet to a
point in the eastern right-of-way line of a private road; thence along and with
the eastern right-of-way line of said private road the following courses and
distances: North 36 19’ 37” East 158.65 feet to a point; thence North 36 20’ 38”
East 20.00 feet to a point; thence North 36 19’ 33” East 51.10 feet to a point;
thence North 36 20’ 24” East 24.66 feet to a point; thence North 36 20’ 20” East
100.34 feet to a point; thence North 36 20’ 41” East 166.95 feet to a point;
thence in a northeastern direction along a curve to the right having a radius of
20.00 feet an arc distance of 27.78 feet (said curve having a chord bearing and
distance of North 76 08’ 47” East 25.60 feet) to the point of beginning.

 

1



--------------------------------------------------------------------------------

The above described Tract I is delineated as Tract A and Tract B on a survey
prepared for Fountain Power Boats, Inc. by Carolina Benchmark, P.A. dated
October 12, 1987.

 

Together with a perpetual non-exclusive easement for ingress, egress and regress
across a 60-foot wide private right-of-way running southwardly from NCSR 1166 at
point (C) in the Ottis M. Crisp line as shown on the plat entitled “Plan of Land
surveyed for Jennis M. Crisp” recorded in Plat Cabinet A, Slide 42A, in the
Beaufort County Registry.

 

SAVING AND EXCEPTING FROM THE ABOVE DESCRIBED TRACT I THE FOLLOWING:

 

EXCEPTION 1: All that certain tract or parcel of land lying and being situate in
Beaufort County, North Carolina and being more particularly described in that
certain Deed from Fountain Powerboats, Inc., as Grantor, to the City of
Washington, North Carolina, as Grantee, recorded in the Office of the Register
of Deeds of Beaufort County, North Carolina, in Book 1145, at Page 127.

 

EXCEPTION 2: All that certain tract or parcel of land lying and being situate in
Chocowinity Township, Beaufort County, North Carolina, and being more
particularly described as follows: All of Tract 2B as shown and delineated on
the map entitled “Subdivision Map, Fountain Power Boats, Inc., Tracts 2A & 2B,”
prepared by Thomas W. Harwell, dated May 22, 2001, recorded in the office of the
Register of Deeds of Beaufort County, North Carolina, in Plat Cabinet F, at
Slide 83-6 (the “Subdivision Map”), reference to said map being hereby made for
a more particular description of the property.

 

TRACT II:

 

All that certain tract or parcel of land lying and being situate in Chocowinity
Township, Beaufort County, North Carolina, and being more particularly described
as follows:

 

Beginning at an existing concrete monument in the northern right-of-way line of
NCSR 1166 (Whichard’s Beach Road—60 ft. right-of-way), said concrete monument
also being the southeasterly corner of the subdivision known as Harbor Estates,
as shown on a plat thereof recorded in Plat Cabinet A, Slide 113A in the office
of the Register of Deeds of Beaufort County, North Carolina. THENCE FROM SAID
POINT OF BEGINNING SO LOCATED, North 30 36’ 00” East 375.64 feet to a point;
thence North 30 36’ 00” East 17.00 feet to a point in a canal; thence along and
with the canal the following courses and distances: North 48 42’ 00” East 23.43
feet to a point; thence North 30 26’ 00” East 476.44 feet to a point; thence
leaving said canal North 31 42’ 00” East 427.85 feet to a point in the mean high
water line of the Pamlico River; thence along and with the mean high water line
of the Pamlico River the following courses and distances: North 71 11’ 00” East
88.88 feet to a point; thence North 78 57’ 00” East 77.78 feet to a point;
thence North 51 09’ 00” East 53.88 feet to a point; thence South 21 39’ 00” East
42.48 feet to a point; thence South 55 23’ 00” East 82.19 feet to a point;
thence North 65 06’ 00” East 38.64 feet to a point; thence South 45 07’ 00” East
146.64 feet to a point; thence South 59 32’ 00” East 106.73 feet to a point;
thence South 65 55’ 46” East 91.98 feet to a point; thence South 87 44’ 21” East
82.14 feet to a point; thence South 83 21’ 00” East 96.80 feet to a point;
thence North 78° 56’ 00” East 251.10 feet to a point; thence South 63 13’ 00”
East 91.37 feet to a point; thence South 63 13’ 00” East 182.56 feet to a point;
thence South 63 13’ 00” East 107.00 feet to a point; thence leaving said river
South 38 18’ 41” West 21.94 feet to a concrete monument; thence South 38 18’ 41”
West 701.64 feet to a concrete monument; thence South 38 18’ 41” West 64.72 feet
to a concrete monument; thence South 38 18’ 41” West 108.03 feet to a concrete
monument; thence South 38 18’ 41” West 106.26 feet to a concrete monument;
thence South 38 18’ 41” West 104.29 feet to a concrete monument; thence South 38
18’ 41” West 102.43 feet to a concrete monument; thence South 38 18’ 41” West
127.21 feet to a concrete monument; thence South 38 18’ 41” West 35.74 feet to a
concrete monument; thence South 38 18’ 41” West 63.98 feet to a concrete
monument; thence South 38 18’ 41” West 99.54 feet to a concrete monument; thence
South 38 18’ 41” West 99.16 feet to a concrete monument; thence South 38 18’ 41”
West 106.40 feet to a concrete monument in the northern right-of-way line of
NCSR 1166; thence along and with the northern right-of-way line of NCSR 1166 the
following courses and distances: North 51 41’ 19” West 100.00 feet to a point;
thence in a northwestern direction along a curve to the left having a chord
bearing and distance of North 55 31’ 51” West 396.18 feet to a point; thence
North 62 36’ 41” West 58.52 feet to a point; thence North 63 28’ 00” West 100.00
feet to a point; North 64 04’ 00” West 470.44 feet to the point of beginning.

 

The above described Tract II is taken from a site plan prepared for Fountain
Power Boats, Inc. by Carolina Benchmark, P.A. dated August 27, 1990.

 

Together with all property lying between the northern property line of the
above-described property, the eastern and western property line of the
above-described property extended in a northeasterly direction to the mean high
water line of the Pamlico River and the mean high water line of the southern
shore of the Pamlico River.

 

TRACT III:

 

All that certain tract or parcel of land lying and being situate in Chocowinity
Township, Beaufort County, North Carolina, and being more particularly described
as follows:

 

BEGINNING at an existing concrete monument located in the northern right-of-way
line of NCSR 1166 (Whichard’s Beach Road—60 ft. right-of-way), said point being
located South 59° 50’ 02” East 1121.46 feet from a concrete monument located at
the southeasterly corner of the subdivision known as Harbor Estates, as shown on
a plat thereof recorded in Plat Cabinet A, Slide 113A in the office of the
Register of Deeds of Beaufort County, North Carolina. Said point of beginning
also being the southeastern corner of the property of Fountain Powerboats, Inc.
described in the deed recorded in Deed Book 844, Page 519 in the office of the
Register of Deeds of Pamlico County. THENCE FROM SAID POINT OF BEGINNING SO
LOCATED, North 38° 18’ 41” East 205.53 feet to an existing concrete monument;
thence North 38 18’ 41” East 99.54 feet to an existing concrete monument; thence
North 38 18’ 41” East 99.57 feet to an existing concrete monument; thence North
38 18’ 41” East 127.20 feet to an existing concrete monument; thence North 38
18’ 41” East 102.41 feet to an existing concrete monument; thence North 38 18’
41” East 383.45 feet to an existing concrete monument; thence North 38 18’ 41”
East 723.64 feet more or less to the mean high water line on the southern
shoreline of the Pamlico River; thence along and with the mean high water line
on the southern shoreline of the Pamlico River South 03 48’ 08” East 35.33 feet
to a point; thence South 31 43’ 09” West 1,725.69 feet more or less to the
northern right-of-way line of NCSR 1166; thence along and with the northern
right-of-way line of NCSR 1166 North 51 54’ 27” West 221.81 feet to the point of
beginning.

 

The above described Tract III contains approximately 4.84 acres and is taken
from a survey prepared for Fountain Powerboats, Inc. by W. C. Owen of Quible and
Associates, P.C. dated October 15, 1996.

 

Together With all improvements (including fixtures) now or hereafter located on
the Land and all equipment and property of Grantor now owned or hereafter
acquired by Grantor and located in, on or under the Land or improvements (the
Land, improvements, and other property being referred to as the “Premises”).

 

To Have And Hold the Premises with all easements, rights, privileges and
appurtenances thereunto belonging and the rents, issues and profits thereof, to
the said Trustee and Trustee’s heirs, successors, assigns forever, upon the
trusts, terms and conditions, and for the uses hereinafter set forth.

 

If (i) Grantor shall pay or otherwise satisfy the Obligation in accordance with
its terms, together with any interest and other amount payable in connection
therewith, (ii) Grantor shall perform and comply with all of the covenants,
terms and conditions of this Deed of Trust and (iii) Beneficiary shall be
released from all contingent obligations with respect to loans by the Bank to
Borrower, then this conveyance shall be null and void and may be cancelled of
record at the request of Grantor. If, however, there shall be any Event of
Default (as defined below), then the Obligation shall, at the option of
Beneficiary, at once become due and payable without notice, and it shall be
lawful for and the duty of Trustee, upon request of Beneficiary, either to sell
the Premises at public auction for cash, after having first given such notice of
hearing as to commencement of foreclosure proceedings and obtained such findings
or leave of court as may be then required by law and giving such notice and
advertising the time and place of such sale in such manner as may be then
provided by law, and upon such sale and any resales and upon compliance with the
law relating to foreclose proceedings under power of sale, to convey title to
the purchaser in fee simple; or at Beneficiary’s election to foreclose this Deed
of Trust by judicial proceeding. As used herein, “Event of Default” means: (a)
Beneficiary is required to make any payment to the Bank pursuant to the Guaranty
or (b) any “Event of Default” occurs under the Loan Agreement dated the date
hereof between the Bank and Grantor.

 

2



--------------------------------------------------------------------------------

The proceeds of the sale shall, after payment of the Trustee’s commission, be
applied to the costs of sale, the amount due on the Obligation and otherwise as
required by the then existing law relating to foreclosures. Trustee’s commission
shall be five per cent of the gross proceeds of the sale for a completed
foreclosure. In the event foreclosure is commenced, but not completed, Grantor
shall pay all expenses incurred by Trustee and a partial commission computed on
five percent of the outstanding indebtedness, in accordance with the following
schedule to wit: one-fourth of such commission before Trustee issues a notice of
hearing on the right to foreclose; one-half of such commission after issuance of
said notice; three-fourths of such commission after such hearing; and the full
commission after the initial sale.

 

And Grantor does hereby covenant and agree with Trustee and Beneficiary as
follows:

 

1. Future Advances. This Deed of Trust is given wholly or partly to secure all
present and future advances and re-advances, if any, made or to be made pursuant
to the terms of the Obligation. The amount of the present advance secured hereby
is Eighteen Million Dollars ($18,000,000) and the maximum principal amount,
including present and future advances, which may be secured hereby at any one
time is Eighteen Million Dollars ($18,000,000).

 

2. Insurance. Grantor shall keep the Premises now existing or hereafter erected,
continuously insured for the benefit of Beneficiary against loss by fire, flood,
windstorm and other casualties and contingencies as required by Beneficiary, in
an amount at least equal to the full replacement value of the Premises. Such
insurance policies shall be in a form and from companies satisfactory to
Beneficiary and, among other things, shall provide for a minimum thirty (30)
days’ advance notice to Beneficiary of any intended cancellation or non-renewal
of the insurance. Grantor shall purchase such insurance, pay all premiums
therefor, and deliver to Beneficiary such policies along with evidence of
premium payment as long as the Obligation remains unpaid. If Grantor fails to
purchase such insurance, pay the premiums therefor or deliver said policies
along with evidence of payment of premiums thereon, then Beneficiary, at its
option, may purchase such insurance. Beneficiary may require, in its sole
discretion, that the proceeds of any such insurance, or any part thereof, be
applied to the reduction of the Obligation or to the restoration or repair of
the damaged Premises as the work progresses.

 

3. Taxes, Assessments, Charges. Grantor shall pay all taxes, assessments and
charges as may be lawfully levied against the Premises within thirty (30) days
after the same shall become due. In the event that Grantor fails to so pay all
taxes, assessments and charges as herein required, then Beneficiary, at its
option, may pay the same.

 

4. Condemnation. Upon the condemnation or taking of the Premises, or any part
thereof, by any authority pursuant to the power of eminent domain, Beneficiary
shall be entitled to receive all or any portion of the amounts awarded or paid
for such taking, up to the full amount of the Obligation, which amounts awarded
or paid are hereby assigned to Beneficiary. Beneficiary’s right to receive any
award or payment upon any taking shall not be affected, restricted or in any way
impaired by the amount or value of any remaining portions of the Premises that
may continue to be subject to the terms of this Deed of Trust.

 

5. Waste. Grantor covenants that it will keep the Premises in as good order,
repair and condition as they are now, reasonable wear and tear excepted, and
that it will not commit or permit any waste.

 

6. Warranties. Grantor covenants with Trustee and Beneficiary that it is seized
of the Premises in fee simple and has the right to convey the same in fee
simple, that title is marketable and free and clear of all encumbrances except
Permitted Liens (as defined in the Loan Agreement between Borrower and the Bank
dated as of even date herewith), and that Grantor will warrant and defend the
title against the lawful claims of all persons whomsoever, except for Permitted
Liens.

 

7. Substitution of Trustee. Beneficiary shall at any time have the irrevocable
right to remove Trustee or any successor Trustee without notice or cause and to
appoint a successor by an instrument in writing, duly acknowledged, in such form
as to entitle such instrument to be recorded in the same registry where this
Deed of Trust is recorded. Any successor Trustee so appointed shall be vested in
the title to the Premises and shall possess all the powers, duties and
obligations herein conferred on Trustee in the same manner and to the same
extent as though such successor Trustee were originally named herein as Trustee.

 

8. Expenses. Grantor agrees to indemnify and hold Trustee and Beneficiary
harmless from and shall pay or reimburse them for all expenses of every kind,
including, without limitation, fines, penalties, damages, attorneys’ fees, court
costs, taxes, insurance premiums, and all costs of all inspections appraisals,
environmental investigations and cleanups incidental to the creation, existence
or protection of the Obligation, the Premises or this Deed of Trust, the
collection of the Obligation, or the foreclosure of this Deed of Trust by suit
or otherwise. All such expenses shall be added to the Obligation, shall bear
interest at the rate provided in the Obligation for amounts due after default
(or at the “contract rate” if there is no “default rate”), and shall be due and
payable to Beneficiary or Trustee upon demand. Grantor’s obligations hereunder
shall be continuing and survive satisfaction of the Obligation, or foreclosure
or sale under this Deed of Trust or delivery of a deed in lieu of foreclosure.

 

9. Environmental Conditions. Grantor warrants that (i) the Premises have not
been and are not now being used in violation in any material respect of any
federal, state or local environmental law, ordinance or regulation
(“Environmental Law”); (ii) all operations of Grantor are being and in the
future will be conducted in full compliance in all material respects with all
Environmental Laws; (iii) except as previously disclosed to and approved by
Beneficiary in writing, the Premises are free of underground storage tanks,
out-of-use transformers, hazardous, radioactive, or toxic wastes, contaminants,
oil, asbestos containing materials, or other materials, the production, use,
storage, transportation, disposal, discharge, or removal of which is regulated,
restricted, prohibited or penalized by any federal, state or local agency,
authority or governmental unit (“Hazardous Substances”); (iv) Grantor has not
filed nor been required to file any federal, state, or local reports or notices
of any nature relating to the discovery, discharge or disposal of Hazardous
Substances on the Premises; and (vi) no proceedings have been commenced or
threatened, or citations, orders, or notices received, concerning the Premises
and the alleged violation of any Environmental Law.

 

Except for materials necessary for the normal routine maintenance of the
Premises, which materials shall be used in accordance in all material respects
with all Environmental Laws, Grantor covenants that, without prior written
consent of Beneficiary, it will not permit any Hazardous Substances to be
brought into the Premises, and if otherwise brought, found or located thereon,
Grantor will cause the same to be immediately removed, with proper disposal,
will diligently undertake all necessary environmental cleanup procedures, and
will otherwise fully comply with all Environmental Laws. Grantor covenants that
it will immediately notify Beneficiary in writing of any accidents on or
affecting the Premises involving Hazardous Substances, and will provide
Beneficiary, upon request, with copies of all current or future environmentally
related permits, filings, reports, assessments, audits, notices, complaints, and
the like relating to Grantor or the Premises. Grantor further covenants that
upon request of Beneficiary, Grantor will, at its sole expense, obtain such
environmental assessments for the Premises as Beneficiary may direct. Should
Grantor fail to perform such environmental assessments within thirty (30) days
of Beneficiary’s request, Beneficiary shall have the right, but not the
obligation, to retain an environmental consultant to perform said assessments.

 

10. Appraisals. Grantor agrees that Beneficiary may order written appraisals or
reappraisals of the Premises, at Grantor’s expense, when deemed necessary by
Beneficiary. All such appraisals shall be in a form satisfactory to Beneficiary
and from an appraiser designated by and satisfactory to Beneficiary.

 

11. Transfer or Mortgage of Premises. If all or any part of the Premises or any
interest in it is sold, leased, mortgaged or otherwise transferred, Beneficiary
may, in its sole discretion unless prohibited by law, declare the Obligation
immediately due and payable in full.

 

12. Access Onto Premises. Beneficiary is hereby granted an easement to enter and
to authorize others to enter upon the Premises for the purposes of conducting
environmental assessments (including taking physical samples), inspecting,
appraising or taking any other action deemed necessary or desirable by
Beneficiary to protect its interest in the Premises. Grantor acknowledges that
no adequate remedy at law exists for a violation of such easement and agrees
Beneficiary is entitled to specific performance of its rights under the
easement. The easement shall continue until this Deed of Trust has been
cancelled or released of record.

 

13. Forbearance. No delay or forbearance by Beneficiary in exercising any or all
of its rights hereunder or rights otherwise afforded by law, shall operate as a
waiver thereof or preclude the exercise thereof during the continuance of any
Event of Default or in the event of any subsequent Event of Default, and all
such rights shall be cumulative.

 

3



--------------------------------------------------------------------------------

In Witness Whereof, Grantor has hereunder has caused this instrument to be
signed in its corporate name by its duly authorized officers and its seal to be
hereunto affixed by authority of its Board of Directors, the day and year first
above written.

 

[(SEAL)]

--------------------------------------------------------------------------------

FOUNTAIN POWERBOATS, INC.

 

By:

 

/s/ Reginald M. Fountain, Jr.

--------------------------------------------------------------------------------

Chairman, CEO and President

--------------------------------------------------------------------------------

 

Seal-Stamp

         

For Corporate

Grantor

   State of North Carolina, County of Wake

Use Black Ink Only

   I, Eric Sean Brown a notary of said county do hereby certify that Reginald M.
Fountain, Jr. personally appeared before me this day and acknowledged that he is
Chairman, CEO and President of Fountain Powerboats, Inc., a North Carolina
corporation, Grantor, and that he as Chairman, CEO and President being
authorized to do so, executed the foregoing on behalf of the corporation.     

Witness my hand and official stamp or seal, this 16th day of July, 2003.

    

My commission expires: June 27, 2004        

  

/s/ Eric Sean Brown

--------------------------------------------------------------------------------

         

Notary Public

 

 

The foregoing certificate(s) of                                         
                                        
                                        
                                             
                                        
                                        
                                        
                                                                     

 

Notary(ies) Public is (are) certified to be correct. This instrument and this
certificate are duly registered at the date and time in the Book and Page shown
on the first page hereof.

 

                                 Register of Deeds for
                                                          County

 

By:                                                                      
Deputy/Assistant-Register of Deeds

 

4



--------------------------------------------------------------------------------

JENNIFER LEGGETT WHITEHURST

BEAUFORT COUNTY REGISTER OF DEEDS

COURTHOUSE BUILDING

112 W. 2ND STREET

WASHINGTON, NC 27889

 

--------------------------------------------------------------------------------

 

Filed For Registration:

  

07/17/2003 11:26:24 AM

Book:

  

RE 1339 page 948-956

Document No.:

  

2003006658

    

TRUST 9 PGS $35.00

Recorder:

  

REBECCA B. NORMAN

 

--------------------------------------------------------------------------------

 

State of North Carolina, County of Beaufort

The foregoing certificate of ERIC SEAN BROWN Notary is certified to be correct.
This 17TH of July 2003

JENNIFER LEGGETT WHITEHUREST, REGISTER OF DEEDS

 

By:

 

/s/ Rebecca B. Norman

--------------------------------------------------------------------------------

   

Assistant Register of Deeds

   

Ward & Smith Label 4 of 5

 

*2003006658*

2003006658

 

5